DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B in the reply filed on 5/26/2022 is acknowledged.  The traversal is on the grounds that the identified species have considerable overlapping subject matter.  This is not found persuasive because as indicated in the restriction requirement mailed 3/31/2022 each specie is independent and distinct. Species A requires a cap with a disc that completely encloses the first end of the cap attachment to seal fluids in the syringe for storage purposes while species B-E does not. Species B requires a cap with a flexible elastomeric nipple while species A and C-E do not. Species C requires a cap with an irrigation member including a hollow curved frustoconical portion while species A-B and D-E does not. Species D requires a cap with a cylindrical member that may releasably receive a feeding tube while species A-C and E do not. Species E requires a cap with a cone shaped tip while species A-D do not. Additionally Applicant argues that there would not be a serious burden on the Examiner to examine all of the claims presented in this case. Examiner respectfully disagrees. As indicated in the restriction requirement mailed 3/31/2022 the species require a different field of search (E.G. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and prior art applicable to one species would not likely be applicable to another species. For example prior art applicable for species A (cap that seals the first end of the barrel) would not be applicable to species C-E which requires a feeding structure that allows fluid to exit the first end of the barrel. As shown in figure 4 no opening is present for fluid to exit, whereas figures 5-8 all contain an opening to allow fluid to exit. Therefore for the reasons stated above a serious search/examination burden does exist. Applicant further argues that maintaining a restriction would impede the examination process and further contribute to the overall backlog of applications at the USPTO. Examiner respectfully disagrees. Examiner notes if a generic claim to all species is found to be allowable, then the withdrawn claims would be rejoined and examined, therefore not contributing to the overall backlog. Additionally Applicants argument that maintaining a restriction “would further contribute to the overall backlog of applications at the USPTO” is not a proper reason to withdraw a restriction requirement as the Examiner has shown that the species are independent and distinct and a serious search burden exists. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, and 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 and 6/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner notes U.S. patent 4623067 is to Hejlik patented 11/18/1986 not to Adams as listed on the IDS. U.S. patent 4623067 to Hejlik has been considered. 
Specification
The abstract of the disclosure is objected to because:
Line 6-7 recites “The actuating rod is fixedly attached to the plunger head an extends out through the second of the barrel”. This is grammatically incorrect. Examiner suggests replacing “The actuating rod is fixedly attached to the plunger head an extends out through the second of the barrel” with “The actuating rod is fixedly attached to the plunger head and extends out through the second of the barrel”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1, line 4 objected to because of the following informalities:   
Line 4 recites “the first end.” Examiner suggests replacing “the first end” with “the first end of the barrel” in order to keep claim terminology consistent as the first end is referred to as the first end of the barrel in claims 2-3, and 6.
Claim 5, line 1 objected to because of the following informalities:   
Line 1 recites “the rim”. Claim 4 which claim 5 depends on recites “the cylindrical rim” in line 2 and line 3. Examiner suggests replacing “the rim” with “the cylindrical rim” in order to keep claim terminology consistent.
Claim 8, line 1 and line 2 objected to because of the following informalities:   
Line 1 recites “the flexible elastic nipple”. Examiner believes the flexible elastic nipple is intended to refer to the flexible elastomeric nipple of claim 7. Examiner suggests replacing “the flexible elastic nipple” with “the flexible elastomeric nipple”.
Line 2 recites “the first end of the rim”. Claim 4 which claim 8 depends on recites “the cylindrical rim” in line 2 and line 3. Examiner suggests replacing “the first end of the rim” with “the first end of the cylindrical rim” in order to keep claim terminology consistent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 13,
Line 2 recites “the first end is fixedly attached to the plunger head”. It is unclear which first end “the first end” refers to as multiple structures with first ends have been introduced (actuating rod, cylindrical rim, cylindrical barrel). Appropriate correction is required. For examination purposes Examiner construes “the first end” to refer to “the first end of the actuating rod”. Examiner suggests replacing “the first end” in line 2 with “the first end of the actuating rod”. 
Examiner notes claims 14-16 are similarly rejected by virtue of their dependency on claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) as evidence by Sherman (U.S. PG publication 20170095600) further in view of Avila (U.S. Patent no 5308331).
In regard to claim 1,
Davis discloses a syringe receptacle device (figure 7, item S, P, and 10) for collecting a liquid from an extraction device (Examiner notes “for collecting a liquid from an extraction device” is a functional limitation. The syringe S of the syringe receptacle device is fully capable of collecting liquid from an extraction device due to its structure as evidence by Sherman who supports that a syringe receptacle device 420 can be attached to an extraction device 400 for collecting a liquid (see paragraph [0054] of Sherman). Examiner further notes an extraction device containing threads of a complementary shape to the threads R of the syringe S of Davis shown in figure 2 of Davis could be attached to the threads of the syringe S and used for collecting a liquid), the syringe receptacle device comprising: 
[AltContent: textbox (Actuating rod)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner circumferential surface)][AltContent: textbox (Plunger head)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cylindrical barrel)]
    PNG
    media_image1.png
    665
    549
    media_image1.png
    Greyscale

a cylindrical barrel (see figure 7, item S above of Davis; See also figure 15 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the entire syringe S of figure 7 and shows the cylindrical barrel in its entirety) having an inner circumferential surface extending between opposite first (end of cylindrical barrel of Davis closest to item FC) and second ends (end opposite of item FC of Davis; see figure 15 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the second end which is opposite the first end), wherein the first end is adapted to be removably coupled to the extraction device (Examiner notes “wherein the first end is adapted to be removably coupled to the extraction device” is a functional limitation. The first end is fully capable of being removably coupled to the extraction device due to its structure as evidence by Sherman who supports that a syringe receptacle device 420 can be removably coupled to an extraction device 400 (see paragraph [0054] of Sherman). Examiner further notes due to the presence of the threads R of Davis shown in figure 2 of Davis, an extraction device containing threads of a complementary shape to the threads of the syringe S of Davis could be removably coupled to the threads of the syringe S); and 
a plunger (figure 7, item P of Davis) slidably coupled to the barrel (paragraph [0094] of Davis), wherein the plunger comprises: 
a plunger head (see figure 7 above of Davis) engaging the inner circumferential surface of the barrel (see figure 7 above of Davis); and 
an actuating rod (see figure 7 above of Davis) fixedly attached to the plunger head (see figure 7 above of Davis), wherein the actuating rod extends through the second end of the barrel (see figure 16 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 16 shows the entire plunger P of figure 7 with the actuating rod within the syringe S which extends through the second end of the barrel).
Davis as evidence by Sherman is silent as to a plunger head frictionally engaging the inner circumferential surface of the barrel.
Avila teaches a plunger head (figure 1, item 30) frictionally engaging the inner circumferential surface (item 23) of the barrel (figure 1, item 12; column 3, line 52-63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger head of Davis as evidence by Sherman to include the sealing rings members of Avila, therefore resulting in a plunger head frictionally engaging the inner circumferential surface of the barrel, as taught by Avila, for the purpose of sealing against fluid leakage (column 3, line 52-63 of Avila). 
In regard to claim 2,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 1 further comprising a cap attachment (figure 7, item 10 of Davis) adapted to be removably coupled to the first end of the barrel (see figure 7 of Davis; paragraph [0094] of Davis).
In regard to claim 3,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 2 wherein the first end of the barrel includes an external threading (figure 2, item R of Davis and paragraph [0096] of Davis) to couple the barrel to the extraction device or the cap attachment (see figure 7 of Davis and paragraph [0096] of Davis).
In regard to claim 4,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 3 wherein the cap attachment comprises: 
[AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)]
    PNG
    media_image1.png
    665
    549
    media_image1.png
    Greyscale

a cylindrical rim (figure 2 and 7, item 40 of Davis) extending between a first end and a second end (see figure 2 of Davis and figure 7 of Davis above); and 
[AltContent: textbox (Face )][AltContent: arrow]
    PNG
    media_image2.png
    376
    401
    media_image2.png
    Greyscale

a face (see figure 1 above of Davis) extending across the first end of the cylindrical rim (see figure 1 above of Davis).
In regard to claim 5,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 4 wherein the rim includes an internal threading (figure 2, item 42 of Davis) to couple the cap attachment with the external threading on the barrel (paragraph [0096] of Davis).
In regard to claim 13,
[AltContent: textbox (Plunger base)][AltContent: arrow]
    PNG
    media_image3.png
    274
    286
    media_image3.png
    Greyscale

Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 5 wherein the actuating rod extends from a first end to a second end and the first end is fixedly attached to the plunger head (See figure 7 of Davis and figure 16 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 16 shows the entire plunger of figure 7 with the actuating rod which extends from a first end to a second end and the first end is fixedly attached to the plunger head), wherein the plunger further comprises a plunger base (see figure 16 above of Davis), transversely extending from the second end of the actuating rod (see figure 16 above of Davis).
In regard to claim 15,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 13 wherein the plunger base is circular in shape (see figure 16 above of Davis).
In regard to claim 17,
[AltContent: textbox (Extension )][AltContent: arrow]
    PNG
    media_image4.png
    173
    352
    media_image4.png
    Greyscale

Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 5 wherein the barrel includes an extension (see figure 15 above of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the entire syringe S of figure 7) transversely extending from the second end of the barrel away from the inner circumferential surface (see figure 15 above of Davis).
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) as evidence by Sherman (U.S. PG publication 20170095600) in view of Avila (U.S. Patent no 5308331) further in view of Oates II (U.S. PG publication 20140051926).
In regard to claim 7,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 5 wherein the face comprises a flexible elastomeric nipple (figure 1, item 24 of Davis; paragraph [0120] of Davis: the coupling may be formed from a flexible, elastomeric material).
Davis as evidence by Sherman in view of Avila fails to disclose a flexible elastomeric nipple having a sealed opening adapted to be opened in response to a sucking action on the sealed opening.
Oates II teaches a flexible elastomeric nipple (item 134) having a sealed opening (item 136, paragraph [0147]-[0148], [0025], [0033]; Examiner notes opening 136 is sealed due to item 104 being sealed) adapted to be opened in response to a sucking action on the sealed opening (paragraph [0127]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis as evidence by Sherman in view of Avila to include a sealed opening adapted to be opened in response to a sucking action on the sealed opening, as taught by Oates II, for the purpose of preventing fluid from exiting until desired and to ensure adequate fluid administration (paragraph [0148] and [0016] of Oates II). Examiner notes by implementing a seal as taught by Oates II within the cap attachment of Davis, opening 22 would be sealed. 
In regard to claim 8,
Davis as evidence by Sherman in view of Avila in view of Oates II teaches the syringe receptacle device of claim 7 wherein the flexible elastic nipple includes an air inlet between the sealed opening and the first end of the rim (see figure 7, item 22 of Davis).
 Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) as evidence by Sherman (U.S. PG publication 20170095600) in view of Avila (U.S. Patent no 5308331) further in view of Verhoeven (U.S. patent no 9566387).
In regard to claim 14,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 13.
Davis as evidence by Sherman in view of Avila is silent as to wherein the plunger base is wider than the second end of the barrel.
Verhoeven teaches wherein the plunger base (figure 1B, item 350) is wider than the second end of the barrel (formed by item 220; see figure 1B and 1C, see also claim 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger base of Davis as evidence by Sherman in view of Avila to be wider than the second end of the barrel, as taught by Verhoeven, for the purpose of preventing the plunger from being pushed too far within the barrel (see figure 1C of Verhoeven and claim 4 of Verhoeven). 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) as evidence by Sherman (U.S. PG publication 20170095600) in view of Avila (U.S. Patent no 5308331) further in view of Hitscherich JR. (U.S. PG publication 20150057608). 
In regard to claim 16,
Davis as evidence by Sherman in view of Avila teaches the syringe receptacle device of claim 13.
Davis as evidence by Sherman in view of Avila fails to disclose wherein the plunger further comprises a gripping material attached to the plunger base on a side opposite the actuating rod.
Hitscherich JR. teaches wherein the plunger further comprises a gripping material (dimples 318; see figure 11A; paragraph [0128]) attached to the plunger base (item 312) on a side opposite the actuating rod (see figure 11C, item 306).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger base of Davis as evidence by Sherman in view of Avila to include wherein the plunger further comprises a gripping material attached to the plunger base on a side opposite the actuating rod, as taught by Hitscherich JR., for the purpose of improving gripping and ease of use of the plunger (paragraph [0128] of Hitscherich JR.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schultz (U.S. PG publication 20090227943). Schultz discloses a syringe receptacle (see figure 18, item 10) comprising a cylindrical barrel 1810 and a plunger 1820, and a cap attachment 1805 adapted to be removably coupled to the first end of the barrel by way of external and internal threading (see figure 18; paragraph [0059]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783